Fourth Court of Appeals
                               San Antonio, Texas
                                      June 17, 2016

                                  No. 04-16-00096-CV

                              IN RE JAMES E. FAIRLEY,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2011-PC-1068
                    Honorable Polly Jackson Spencer, Judge Presiding


                                     ORDER
      Appellant's Motion for Referral to Mediation is hereby DENIED.




                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court